STONE, J.
The judgment entered in this case in the court below, at the spring term, 1855, being defective in consequence of clerical errors, was amended at the next term of the court, nunc pro tunc, and made to express the true j udgment of the court. The amendment was clearly *190allowable. — Dobson v. Dickson, 8 Ala. 252; Hood v. Branch Bank, 9 Ala. 335; Rains v. Ware, 10 Ala. 623.
If we take tbe judgment entry of the spring term, as it was amended at the fall term, a substantial harmony will be discovered between it, the appeal bond, and the certificate of appeal. In fact, we do not understand the counsel who makes this motion as contending that there would be any material misdescription, if the original judgment of the spring term had been, in substance, what it was made to assume by the amendment at the fall term. The argument is, that as the judgment of the spring term is the one from which the appeal was taken, the entry of that term should have been described in the appeal bond; and that not being the case, the discrepancy is fatal.
The argument entirely misapprehends the effect of a judgment nyncpro tunc. It is not the rendering of a new judgment,'but only placing in proper form on the record the judgment that had been previously rendered.- Hence,, for many purposes, such judgments are made to relate to, and ,takes effect from, the time when the judgment was erroneous^ entered. It ascertains and determines no new rights; and in this case, we think, it was properly described as of the term when it should have been rendered. — Clemens v. Judson, Minor, 395; Thompson v. Miller, 2 Stew. 470; Brown v. Bartlett, 2 Ala. 29.
There is nothing in the argument based on the fact that some of the proceedings describe the case as a suit for unlawful detainer, and others as an appeal. Both are correct; and we are convinced that neither the judgment entry, the appeal bond, nor the certificate, need make any mention of the form of action, to give them validity. Satterwhite v. The State, 28 Ala. 65.
The parties who took this appeal are defendants to one and the same judgment. The fact that they are liable in unequal sums cannot sever the judgment, and render two appeals necessary.
Motion refused.